Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Priority
	This application claims priority to AU 2017 902890, filed 7/24/17.  

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text of the drawings are barely readable in some cases and the text is smudged/difficult to read on many of the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.


a. entering an identifier associated with a product; 
b. sending the identifier to an online reverse bidding system, 
c. generating a purchase request for the product; 
d. maintaining an electronic database of one or more sellers in association with the online reverse bidding system; 
e. sending the purchase request to at least one of the one or more sellers; 
f. receiving one or more sale offers from at least one of the one or more sellers in response to the purchase request; and 
g. accepting a preferred sale offer.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination 

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include: 
an electronic device associated with a buyer;
the online reverse bidding system (which the examiner interprets to be a computer system with a processor and memory);

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-21 are rejected under 35 USC 102 as being anticipated by 2010/0063891 Townsend et al. (hereafter Townsend)

1.   A reverse bidding method including at least one server, the reverse bidding method comprising the steps of:
a. entering, using an electronic device associated with a buyer, an identifier associated with a product; (Townsend ¶61-62 receives a product code of a product from a buyer) 
b. sending, with the electronic device, the identifier to an online reverse bidding system, (Townsend ¶62 sends the code to the computing system, which can be a reverse auction system)
c. generating, with the online reverse bidding system, a purchase request for the product; (Townsend ¶62 generates a request for retailers to bid on providing the product)
d. maintaining an electronic database of one or more sellers in association with the online reverse bidding system; (Townsend ¶69 discloses storing data in the database)
e. sending, with the online reverse bidding system, the purchase request to at least one of the one or more sellers; (In order to receive bids for a reverse auction system, the purchase request is sent to sellers)
f. receiving, with the online reverse bidding system, one or more sale offers from at least one of the one or more sellers in response to the purchase request; and (Townsend ¶65, 68 receives bids from sellers)
g. accepting, with the online reverse bidding system, a preferred sale offer.  (Townsend ¶61 a user accepts the offer to buy an item) 

2.   A reverse bidding method according to claim 1, wherein the electronic device is a mobile electronic device.  (Townsend ¶16 discloses a mobile device) 



4.   A reverse bidding method according to claim 1, any one of the preceding claims wherein the identifier comprises a scan of an electronically readable element or an image. (Townsend ¶21 scans a bar code)

5.   A reverse bidding method according to claim 1, wherein the buyer is located within a retail store when scanning the electronically readable element.  (Townsend ¶56 the user is shopping in a retail store; note that the location of the user does not affect the method and is given little patentable weight)

6.   A reverse bidding method according to claim 1, wherein, on receipt of the identifier, the online reverse bidding system identifies the product associated with the identifier. (Townsend ¶67 discloses that the host processor identifies the product (translates the UPC code)) 

7.   A reverse bidding method according to claim 6, wherein the online reverse bidding system is associated with one or more barcode APIs adapted to identify the product associated with the identifier.  (Townsend ¶67 discloses that the host processor identifies the product (translates the UPC code), note that an API by definition is what is used for software to send data between modules)

8.   A reverse bidding method according to claim 1, wherein the purchase request includes the identifier and one or more further pieces of information relating to the buyer.  (Townsend ¶61 provides payment information) 



10.   A reverse bidding method according to claim 1, wherein each of the one or more sale offers include a sale price.  (Townsend ¶61 receives prices)

12.   A reverse bidding method according to claim 11, wherein each of the one or more sellers may generate an initial sale offer in response to the purchase request, and one or more further sale offers.  (This limitation is given no patentable weight as it recites that it is optional) 

13.   A reverse bidding method according to claim 12, wherein a first of the one or more sellers generates a further sale offer when a sale offer generated by a second of the one or more sellers includes a sale price lower than a sale price included in an initial sale offer generated by the first of the one or more sellers.  (The examiner notes that this bidding process is considered part of the steps of a reverse auction and is therefore disclosed by Townsend’s disclosure of a reverse auction) 

14.   A reverse bidding method according to claim 1, wherein, upon accepting the preferred sale offer, the buyer is required to transfer an amount of money equal to a sale price to the seller that generated the preferred sale offer.  (Townsend ¶61 the buyer pays for the item)

15.   A reverse bidding method according to claim 1, wherein at least one of the one more sellers comprises a retail store.  (Townsend ¶61 discloses a physical store) 


a. Receive, from an electronic device associated with a buyer, an identifier associated with a product; (Townsend ¶61-62 receives a product code of a product from a buyer)
b. Generate a purchase request for the product, the purchase request being generated based on the identifier; (Townsend ¶62 generates a request for retailers to bid on providing the product)
c. Maintain an electronic database of one or more sellers; (Townsend ¶69 discloses storing data in the database)
d. Send the purchase request to at least one of the one or more sellers; (In order to receive bids for a reverse auction system, the purchase request is sent to sellers)
e. Receive one or more sale offers from at least one of the one or more sellers in response to the purchase request; and (Townsend ¶65, 68 receives bids from sellers)
f Accept a preferred sale offer.  (Townsend ¶61 a user accepts the offer to buy an item)
17.   An online reverse bidding system according to claim 16, wherein the electronic device associated with the buyer comprises a mobile electronic device.  (Townsend ¶16 discloses a mobile device)

18.   An online reverse bidding system according to claim 17, wherein the mobile electronic device comprises a mobile telephone or computer tablet.  (Townsend ¶17 discloses a smartphone)

19.   An online reverse bidding system according to claim 16, wherein the online reverse bidding system tracks the buyer's buying habits to provide the buyer with information related to products in which the buyer has an interest.  (Townsend ¶60 tracks the user’s buying habits) 

20.   An online reverse bidding system including at least one computational device configured to:

b. Maintain an electronic database of one or more sellers; (Townsend ¶69 discloses storing data in the database)
c. Send the purchase request to at least one of the one or more sellers; (In order to receive bids for a reverse auction system, the purchase request is sent to sellers)
d. Receive one or more sale offers from at least one of the one or more sellers in response to the purchase request; and (Townsend ¶65, 68 receives bids from sellers)
e. Allow one or more buyers to access the one or more sale offers and, optionally, accept a preferred sale offer. (Townsend ¶61 a user accepts the offer to buy an item)

21.   A reverse bidding method including at least one server, the reverse bidding method comprising the steps of:
a. generating, with an online reverse bidding system, a purchase request for a product; (Townsend ¶61-62 receives a product code of a product from a buyer)
b. maintaining an electronic database of one or more sellers in association with the online reverse bidding system; (Townsend ¶69 discloses storing data in the database)
c. sending, with the online reverse bidding system, the purchase request to at least one of the one or more sellers; (In order to receive bids for a reverse auction system, the purchase request is sent to sellers)
d. receiving, with the online reverse bidding system, one or more sale offers from at least one of the one or more sellers in response to the purchase request; and (Townsend ¶65, 68 receives bids from sellers)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 USC 103 in as being unpatentable over Townsend in view of US 2010/0094669 Walker et al. (hereafter Walker)

Townsend does not disclose
11.   A reverse bidding method according to claim 1, wherein the purchase request includes a preferred purchase price.  However, Walker ¶42 discloses receiving a conditional purchase offer from the customer, which includes a price.  It would have been obvious to modify the system of Townsend to include a purchase price by the customer for the purposes of being able to enter into a legally binding contract at a preferred price as taught by Walker (¶41). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An overview of Reverse Auctions, Craig L Williams, December 13, 2010, providing an overview of reverse auctions and how they work.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684